DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/19/2022, 10/19/2021, 9/1/2021 and 7/24/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Brown et al (US 20070046950).

Regarding Claim 1, Brown teaches an electrical inspection method (abstract; figs. 1-7) comprising:
 
a step of preparing a wafer (fig. 2, 28s) including 
a substrate layer (fig. 2, 20, --28s are held on a wafer-like carrier; fig. 4, 50) and 
a plurality of pairs two- dimensionally arranged on the substrate layer (fig. 2, 28s), 
each of the plurality of pairs having a first mirror portion and a second mirror portion (fig. 4, 41, 42), 

a plurality of Fabry-Perot interference filter portions being formed in the wafer (fig. 2, 28s; fig. 4, 32- pixel capacitor; ¶[0022], line 1-14, an array of pixels elements 28 that are defined by microelectromechanical (MEMS) devices that are configured to act as a Fabry-Perot Interferometers; ¶[0027], line 1-14, Any number of switched capacitor techniques can be employed to measure the capacitance of pixel 28); , 

each of the plurality of Fabry-Perot interference filter portions in which a gap is formed between the first mirror portion and the second mirror portion facing each other (fig. 4, 41, 42, 44), and 

a distance between the first mirror portion and the second mirror portion facing each other varies by an electrostatic force (fig. 4, 44; ¶[0025], line 1-24, The width of the optical gap 44 is controlled by applying a voltage to the reflective plates 41, 42, which creates an electrostatic force therebetween. The force pulls the top plate 41 toward the bottom plate 42 thereby changing the width of the optical gap 44); and 

a step of inspecting electrical characteristics of each of the plurality of Fabry-Perot interference filter portions (fig. 7, 102, 106, 110, 112; ¶[0032], line 1-17, when a capacitance measurement is taken during calibration mode, and a test voltage of 1 V is applied, one would expect the measured capacitance to be equal to 1 pF. If it is not, then it can be assumed that the spring force has changed and that the applied voltage needs to be adjusted in order to properly produce the blue light. it is only necessary to measure and calibrate for one applied voltage. Accordingly, the remainder of the color spectrum can be determined and calibrated by extrapolating the one measured capacitance value to the remainder of the given color spectrum).

Regarding Claim 2, Brown teaches the electrical inspection method according to claim 1, wherein in the step of inspecting the electrical characteristics, capacitance is measured between a pair of terminals provided in each of the plurality of Fabry-Perot interference filter portions to generate an electrostatic force (fig. 7, 106, 108, 110, 112; ¶[0032], line 1-17, when a capacitance measurement is taken during calibration mode, and a test voltage of 1 V is applied, one would expect the measured capacitance to be equal to 1 pF. If it is not, then it can be assumed that the spring force has changed and that the applied voltage needs to be adjusted in order to properly produce the blue light).

Regarding Claim 3, Brown teaches the electrical inspection method according to claim 1, wherein in the step of inspecting the electrical characteristics, leakage current is measured by applying voltage between a pair of terminals provided in each of the plurality of Fabry-Perot interference filter portions to generate an electrostatic force (fig. 7, 106, 108; ¶[0028], line 1-17, the capacitance can be determined based on a measured average current, a known applied voltage, and a known capacitor switching frequency. The applied total voltage VT (i.e., V H+/-V L) is connected to pixel capacitor 32 by switches SW1 and SW2 (representing the pull-up 38 and pull-down 40 switches from FIG. 3). The average current Iavg, which is the average of the measured current over a number of switching cycles, is measured prior to switch SW1 using a current measuring device. ---it is well known (see US 20110086443 in IDSs) that the leakage current may be measured by applying voltage between a pair of terminals of the plurality of Fabry-Perot interference filter; one would have been motivated to measure the leakage current for a purpose of determining working currents correctly).

Regarding Claim 4, Brown teaches the electrical inspection method according to any one of claims 1, further comprising a step of imaging the wafer (--observing/imaging test objects during measuring processes are of common practice (see JP 2008058647 in IDSs); one would have been motivated to take images of test objects for a purpose to monitor shape variations and/or displacements of test objects).

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
     
(a) Kobayashi et al (US 20110086443 in IDSs) is cited for the teaching checking leakage currents of semiconductor wafer (¶[0097] and ¶[0099]).

 (b) Matsuoka et al (JP 2008058647 in IDSs) is cited for the teaching imaging a semiconductor wafer (Fig. 1, 2, 50). 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872